 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                       2:18-CR-189-MMD-EJY

 9                Plaintiff,                       Amended Preliminary Order of Forfeiture

10         v.

11 DANNY RAY SALZER,

12                Defendant.

13         This Court finds Danny Ray Salzer pled guilty to Counts One through Four of a
14 Four-Count Criminal Indictment charging him in Counts One, Two, and Three with sexual

15 exploitation of children in violation of 18 U.S.C. § 2251(a) and in Count Four with

16 possession of child pornography in violation of 18 U.S.C. § 2252A(a)(5)(B). Criminal

17 Indictment, ECF No. 1; Change of Plea, ECF No. 33; Plea Agreement, ECF No. 35.

18         This Court finds Danny Ray Salzer agreed to the forfeiture of the property set forth
19 in the Plea Agreement, the Bill of Particulars, and the Forfeiture Allegation of the Criminal

20 Indictment. Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 19; Change of

21 Plea, ECF No. 33; Plea Agreement, ECF No. 35.

22         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
23 of America has shown the requisite nexus between property set forth in the Plea Agreement,

24 the Bill of Particulars, and the Forfeiture Allegation of the Criminal Indictment and the

25 offenses to which Danny Ray Salzer pled guilty.

26         The following property is (1) any visual depiction described in 18 U.S.C. §§ 2251 and
27 2252A, or any book, magazine, periodical, film, videotape, or other matter which contains

28 any such visual depiction, which was produced, transported, mailed, shipped or received in
 1   violation of 18 U.S.C. §§ 2251(a) and 2252A(a)(5)(B) and (2) any property, real or personal,

 2   used or intended to be used to commit or to promote the commission of 18 U.S.C. §§

 3   2251(a) and 2252A(a)(5)(B) or any property traceable to such property, and is subject to

 4   forfeiture pursuant to 18 U.S.C. § 2253(a)(1) and 2253(a)(3):

 5              1. Black ZTE Z667T cell phone with cracked screen SN: 9B0431512378;

 6              2. Black LG L116CB cell phone SN: 503CYEA0059444;

 7              3. Transcend 2GB Micro SD card;

 8              4. Sandisk 2GB Micro SD card;

 9              5. Sandisk 512MB Micro SD card;

10              6. Samsung 2GB Micro SD card;

11              7. Sandisk 2GB Micro SD card;

12              8. Unknown Brand 4GB Thumb Drive;

13              9. Dipstick Pro 4GB Thumb Drive;

14              10. University of Phoenix 1GB Thumb Drive;

15              11. Pink Sandisk 4GB Thumb Drive;

16              12. Black Off Brand (UNNECTO) U510 2NA DRONE X cellular phone; and

17              13. Black 4GB Micro SD card

18   (all of which constitutes property).

19          This Court finds that the United States of America may amend this order at any time

20   to add subsequently located property or substitute property to the forfeiture order pursuant

21   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

22          This Court finds the United States of America is now entitled to, and should, reduce

23   the aforementioned property to the possession of the United States of America.

24          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

25   DECREED that the United States of America should seize the aforementioned property.

26          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
27   rights, ownership rights, and all rights, titles, and interests of Danny Ray Salzer in the
28   ///
                                                      2
 1   aforementioned property are forfeited and are vested in the United States of America and

 2   shall be safely held by the United States of America until further order of the Court.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 4   of America shall publish for at least thirty (30) consecutive days on the official internet

 5   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 6   describe the forfeited property, state the time under the applicable statute when a petition

 7   contesting the forfeiture must be filed, and state the name and contact information for the

 8   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 9   and 21 U.S.C. § 853(n)(2).

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

11   or entity who claims an interest in the aforementioned property must file a petition for a

12   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

13   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

14   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

15   right, title, or interest in the forfeited property and any additional facts supporting the

16   petitioner’s petition and the relief sought.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

18   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

19   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

20   not sent, no later than sixty (60) days after the first day of the publication on the official

21   internet government forfeiture site, www.forfeiture.gov.

22          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

23   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

24   Attorney’s Office at the following address at the time of filing:

25                  Daniel D. Hollingsworth
                    Assistant United States Attorney
26                  James A. Blum
                    Assistant United States Attorney
27                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
28
                                                      3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 2   described herein need not be published in the event a Declaration of Forfeiture is issued by

 3   the appropriate agency following publication of notice of seizure and intent to

 4   administratively forfeit the above-described property.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 6   copies of this Order to all counsel of record.

 7                 October 15
            DATED _______________________, 2019.

 8

 9

10                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   October 15, 2019.

 4                                                          /s/ Heidi L. Skillin
                                                            HEIDI L. SKILLIN
 5                                                          FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
